Citation Nr: 0204011	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis with aplastic 
anemia, status post splenectomy, including claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The appellant served on active duty from June 1990 to 
November 1992.  He served in the Southwest Asian theater of 
operations during the Persian Gulf War.

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for aplastic anemia, also claimed as 
hepatitis. 

The case was previously before the Board of Veterans' Appeals 
(Board) in January 1999, at which time it was Remanded to 
afford the veteran a hearing before a Member of the Board 
sitting at the RO (Travel Board hearing).  The veteran was 
unable to attend the scheduled hearing.  The Board remanded 
this case again in June 2001 for a Travel Board hearing.  The 
veteran, however, failed to appear for that hearing.  Notice 
of the hearing was mailed to the veteran's address of record 
more than one month prior to the scheduled hearing date and 
was not returned as undeliverable.  No request was received 
for rescheduling.  Therefore, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2001). 


FINDINGS OF FACT

1.  Aplastic anemia and hepatitis are diagnosed illnesses.  

2.  Neither aplastic anemia nor hepatitis had their onset in 
service, and the preponderance of the evidence demonstrates 
that those disorders are unrelated to service.  





CONCLUSION OF LAW

Hepatitis and chronic aplastic anemia, status post 
splenectomy, including claimed as due to undiagnosed illness, 
were not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 3.326(a), 3.303, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for aplastic anemia and 
hepatitis.  He attributes those disorders to service in the 
Persian Gulf and has submitted in support of his claim 
literature addressing Persian Gulf syndrome.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the  
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  
Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also new regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a), promulgated pursuant to the 
enabling statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the record is amply supplemented 
with expert medical opinion such that the need for additional 
examination is not demonstrated.  Notice of the requirements 
necessary to substantiate the claim have been provided in the 
Statements of the Case and other development letters of 
record.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary,  
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board finds that VA's duties 
have been fulfilled and further development is not warranted.

The Board also observes that compensation is available to 
Persian Gulf veterans for any chronic disability resulting 
from an undiagnosed illness manifested by one or more of a 
number of signs or symptoms.  These signs or symptoms must 
become manifest to a degree of 10 percent no later than 
December 31, 2006, and must have existed for at least six 
months or have manifested episodes or improvement or 
worsening over a six-month period in order to be considered 
chronic.  66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317).

Service medical records contain no reference to either 
hepatitis or anemia.  Furthermore, a separation examination 
in September 1992 did not reveal anemia or liver disease.  

Post service treatment records reveal that the veteran 
presented complaints of nausea and discomfort in September 
1994, approximately 2 years after discharge.  Examination at 
that time revealed abnormal liver function test results.  
Subsequent entries document hepatitis and aplastic anemia.  

In September 1994, the veteran was admitted on an inpatient 
basis to a VA facility.  Primary diagnoses included aplastic 
anemia secondary to hepatitis B, although a pen and ink 
change to the report deletes the reference to hepatitis B as 
the cause of aplastic anemia and adds as a separate diagnosis 
hepatitis B secondary to several blood transfusions.  That 
report reflects that the veteran did not have a significant 
medical history prior to presentation with jaundice.  
According to the report, the veteran began to present 
symptoms five weeks prior to admission, at which time the 
veteran noticed dark urine, loss of appetite, nausea, 
vomiting, and malaise, followed by jaundice.  

That report makes reference to the veteran's Persian Gulf 
service, and although the report fails to contain a medical 
opinion linking the veteran's symptoms or diagnoses to 
service, it reflects that the veteran reported, as part of 
his medical history, that the only exposure the veteran might 
have had to cystic fibrosis, was during the Gulf War.  That 
report also reflects that, given the veteran's participation 
in the Gulf War, the possibility of exposure to some unknown 
chemical was never ruled out.  The body of the report also 
reflects that blood tests had been negative for hepatitis B 
in August.  

A subsequent October 1994 report of a liver biopsy indicates 
that hepatitis A and B had been excluded, but that hepatitis 
C remained a possibility.  That report also indicates, with 
respect to the possibility of toxic injury, that occupational 
exposure to paint thinners was not likely to cause the type 
of liver damage that the veteran had.  

However, the report associated with the veteran's initial 
admission in September 1994 reflects that during the course 
of the veteran's hospitalization, apparently in January 1994, 
the veteran became very jaundiced after being sent home for a 
weekend and that subsequent testing revealed a positive 
hepatitis B antibody.  According to the report, "this could 
explain the whole picture, because hepatitis has been linked 
to aplastic anemia." 

According to a February 1995 letter from the chief of 
hematology/oncology, the veteran suffers from aplastic anemia 
and requires continuous intravenous antibiotics and frequent 
blood and platelet transfusions.  That letter indicates that 
the etiology of the damage to the veteran's bone marrow is 
unknown, adding that although the veteran was involved in 
Operation Desert Storm, "as usually is the case in aplastic 
anemia, the causative link is impossible to establish with 
certainty."  

A March 1995 addendum to the VA hospital report reveals that 
a physician reviewed the veteran's records.  That physician 
indicated that the etiology of aplastic anemia and hepatitis 
remained unclear.  According to that physician, hepatitis can 
cause aplastic anemia, although the time sequence was unclear 
in the veteran's case.  The physician indicated that early 
liver biopsies showed hepatic damage, but all hepatitis 
serological tests were negative until relatively late in the 
veteran's hospitalization, when the veteran turned positive 
for hepatitis B.  The physician added that, in any case, the 
veteran was entirely asymptomatic until August 1994.  The 
physician concluded that any connection with service in the 
Persian Gulf would be purely speculative, particularly since 
there have been no reports of other Gulf veterans developing 
aplastic anemia.  

In June 1995, the veteran underwent a VA examination.  The 
report of that examination reflects that the veteran had a 
history of chronic aplastic anemia and had been discharged 
three weeks earlier after a splenectomy.  Impressions 
included status post recent splenectomy for chronic aplastic 
anemia.  

An entry documenting treatment in October 1995 reflects 
consideration of toxicity as the etiological basis of 
hepatitis.  That entry reflects a history of severe hepatitis 
and aplastic anemia.  The entry also indicates that hepatitis 
was most likely secondary to inhalation of noxious fumes from 
his job as a painter and sets forth an assessment of 
hepatitis and aplastic anemia, most likely secondary to 
toxicity with no evidence of an infectious process at the 
time.  

The evidence before the Board indicates that the veteran does 
not suffer from an undiagnosed illness.  Diagnoses consist of 
hepatitis and aplastic anemia, both of which are diagnosed 
disorders..  The evidence before the Board raises some 
question as to whether diagnosed hepatitis is viral in 
origin.  The evidence also raises some question whether 
aplastic anemia is etiologically related to hepatitis.  These 
questions, however, pertain to the etiology of the identified 
diagnoses.  Therefore, the provisions applicable to 
undiagnosed disorders in Gulf War veterans are inapplicable 
to this claim.  

The Board has additionally considered whether either 
hepatitis or aplastic anemia is related to service.  However, 
the preponderance of the evidence indicates otherwise.  
Neither disorder was identified in service, and the veteran 
did not manifest complaints associated with the diagnosed 
disorders until more than a year after separation from 
service.  

Although the claims file raises some question as to whether 
the veteran's disorders are the result of viral infection or 
exposure to toxins in the work place, the evidence does not 
clearly reveal either to be the case.  Moreover, the claims 
file contains no medical opinion that clearly links the 
veteran's disorders to service.  Notwithstanding the 
acknowledgment in a VA hospitalization report that there was 
some concern that the veteran may have been exposed to toxins 
in the Persian Gulf, neither that report nor other reports in 
the claims file indicates that the veteran was, in fact, so 
exposed and there is no medical opinion that the veteran's 
current complaints are the result of such an event in 
service.  

Most significantly, a physician, who reviewed the records in 
March 1995, concluded that notwithstanding the existence of 
unanswered questions concerning the etiology of the veteran's 
hepatitis and aplastic anemia, any connection with service in 
the Persian Gulf would be speculative.  That opinion reflects 
consideration of the veteran's medical history, including the 
fact that the veteran was asymptomatic until almost two years 
after his discharge from service and the physician's 
understanding of the reported association between aplastic 
anemia and service in the Persian Gulf.  

While the veteran clearly believes that the claimed disorders 
and resulting residuals are related to service, the veteran, 
as a lay person is not competent to offer an opinion that 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board does acknowledge that 
the veteran has submitted medical literature as evidence in 
support of his claim.  However, the Court has held that an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information, even that from a medical 
journal or treatise, is generally inadequate too 
inconclusive.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996). 

The Board has no reason to question the conclusions reached 
by that physician who provided the March 1995 opinion.  That 
evidence is most probative and weighs heavily against 
entitlement to the benefit sought.  Accordingly, the 
preponderance of the evidence indicates that hepatitis and 
aplastic anemia were not present in service and are not 
related to service.  As such, service connection for those 
disorders is not warranted.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The appeal is denied. 



		
	S.M. CIEPLAK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

